Citation Nr: 1705790	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen the Veteran's claim for service connection for residuals of a left hand cold injury was received, and if so, whether service connection is warranted for that disability.


REPRESENTATION

Veteran represented by:	Charlisa M. Powell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That denial was affirmed in an August 2010 rating decision issued by the RO in Roanoke, Virginia.  Original jurisdiction over this matter rests currently with the Roanoke RO.

The Veteran's testimony was received during a November 2016 Central Office hearing.  A transcript of that testimony is associated with the record.

This appeal initially included the issue of the Veteran's entitlement to a disability rating higher than 10 percent for service-connected cold injury residuals in the Veteran's right hand.  During the development of the appeal concerning that issue, the Veteran expressed in a June 2015 statement that he was seeking a 20 percent disability rating for his right hand disability.  Based on additional evidence, the Roanoke RO awarded a higher 30 percent disability rating for the right hand residuals, effective from June 11, 2015.  A June 2016 letter notified the Veteran that the awarded 30 percent disability rating was being considered as a full grant of the Veteran's claim and appeal, and that as such, the RO was taking no further appellate action as to that issue.  Neither the Veteran nor his representative has expressed continuing disagreement with any aspect of the RO's awarded grant.  As such, there are no issues concerning the Veteran's right hand residuals that remain before the Board on appeal.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for residuals of a left hand cold injury was denied in a November 2005 rating decision and the Veteran did not appeal that decision, and no new and material evidence was received within one year of notice of that decision.
2.  The Veteran's current petition to reopen his claim for service connection for residuals of a left hand cold injury was received in April 2009.

3.  The evidence associated with the claims file since the RO's November 2005 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether symptoms and manifestations in the Veteran's left hand are residuals associated with cold injuries sustained by the Veteran during active duty service.

4.  After resolving reasonable doubt, the evidence is at least in equipoise as to whether the residuals of a left hand cold injury are related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service connection for residuals of a left hand cold injury is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence associated with the record since the RO's November 2005 rating decision is new and material, and the Veteran's claim for service connection for residuals of a left hand cold injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Service connection is warranted for residuals of a left hand cold injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In relation to the Veteran's petition to reopen his previously denied service connection claim, the Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below in reopening and granting the Veteran's claim, no further notification or assistance in developing the facts pertinent to that matter is required at this time.

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for residuals of a left hand cold injury was denied in a November 2005 rating decision, on the basis that the evidence at that time showed no etiological relationship between the Veteran's current left hand disorder and his active duty service.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of that decision.  Accordingly, the November 2005 denial became final.  38 U.S.C.A. § 7105(c).

The Veteran's pending petition to reopen his claim was received in April 2009.  The petition was denied in rating decisions issued in July 2009 and August 2010.  The Veteran has perfected a timely appeal and asserts that his claim should be reopened and considered on the merits.

At the time of the November 2005 denial, the evidentiary record included factual assertions raised in the Veteran's claim submissions, service treatment records, a September 2005 VA examination report, and a November 2005 addendum report from the VA examiner.  Since that time, the record has been augmented by additional evidence that includes: new factual assertions raised in the Veteran's resubmitted claim submissions, various lay statements; records for VA treatment received by the Veteran through March 2016, and reports from VA examinations conducted in May 2010 and September 2015.

In claim submissions received leading up to VA's original November 2005 denial, the Veteran asserted that he has had ongoing residual problems in his left hand that date back to cold injuries sustained during service in January 1972.  That history was repeated by the Veteran to the VA examiner during the September 2005 VA examination.  In a November 2005 addendum opinion, the examiner opined that it is less likely than not that the Veteran's left hand complaints were related to his in-service cold injury.  As rationale, the examiner observed simply that the service treatment records note no complaints or findings related to the Veteran's left hand.

In the claim submissions received in support of his pending petition to reopen and his Board hearing testimony, the Veteran continues to assert that he has had chronic problems in his left hand that date back to his in-service cold injury.  Those assertions are supported by lay statements received in May 2009 from the Veteran's spouse, friends, and co-workers.  In conjunction with the above, recently obtained VA treatment records show that the Veteran has been treated for complaints of pain, stiffness, tingling, and weakness in his left hand.  Notably, a February 2011 treatment record expresses the opinion that the Veteran's bilateral hand symptoms are more likely than not related to cold exposure.  VA examinations conducted in May 2010 and September 2015 focus primarily on the cold injury residuals in the Veteran's right hand; however, the reports from those examinations note various objective findings in the Veteran's left hand, which include:  significant weakness and loss of grip strength, decreased sensation and reflexes, and decreased motion of the left hand and fingers.

Consistent with the governing laws and regulations, the Board presumes that the Veteran's assertions and testimony, and those provided in the lay statements received from his spouse, friends, and co-workers, are credible for the purpose of determining whether new and material evidence has been received.  Considered together with those lay assertions, the objective findings noted during VA treatment and during the September 2015 VA examinations and the favorable opinion rendered in the February 2011 VA treatment record raise the possibility that the Veteran has current symptoms and manifestations in his left hand that are residuals of the in-service January 1972 cold injuries.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for residuals of a left hand cold injury is met.  The Veteran's claim is reopened and will next be addressed by the Board on a de novo basis.

Service Connection 

The Veteran has asserted consistently that he has experienced chronic and ongoing symptoms in his left hand since sustaining a cold injury during active duty service in January 1972.  Service treatment records confirm the occurrence of such an injury; however, a lone January 1972 entry in the record indicates that treatment at that time was limited to the Veteran's right hand.

Records for VA treatment received by the Veteran since January 2009 show that the Veteran has been treated for complaints of pain, stiffness, weakness, and decreased motion in his left hand.  Notably, nerve conduction studies performed in January 2009 were interpreted at that time as being consistent with bilateral carpal tunnel syndrome.  X-rays also revealed mild radiocarpal degenerative joint disease in the Veteran's left hand.

A VA examination of the Veteran was conducted in May 2010.  That examination, however, was limited in scope to the Veteran's right hand.  A new series of VA examinations of the Veteran were also conducted in September 2015.  During those examinations, the Veteran continued to report that he had been having longstanding pain and discoloration in his left hand.  Further, those examinations also revealed various functional and neurological findings in the Veteran's left hand and fingers.  Once again, however, the scope of the opinions rendered by the VA examiner are limited to the Veteran's right hand, and do not address the pathology or etiology of the findings in his left hand.

On the contrary, in February 2011, H.J.S., a VA fellow in rheumatology diagnosed bilateral hand numbness and tingling likely due to cold exposure in the past (to both hands).  Later that same month, T.P.S.R., VA chief of rheumatology, concurred with H.J.S. assessment.  It was noted that the Veteran complained of bilateral hand tingling and had a history of cold exposure while in the military.  Dr. T.P.S.R. concluded that the Veteran's symptoms were more likely than not related to cold exposure.

After resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise with regard to whether his residuals of cold weather exposure in the left hand is related to his military service.  Accordingly, service connection is granted.









	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received and the Veteran's claim for service connection for residuals of a left hand cold injury is reopened.

Entitlement to service connection for residuals of a left hand cold injury is granted.






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


